          Case 5:20-cv-01022-XR Document 33 Filed 05/24/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JOSE CASTRO,                                    §
                                                §
                  Plaintiff,                    §                SA-20-CV-01022-XR
                                                §
vs.                                             §
                                                §
KIMBERLY KORY, MICHAEL                          §
THORNTON, CARL KERAWALLA,                       §
SHAWN KING, UNKNOWN SAN                         §
ANTONIO POLICE OFFICER(S),                      §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action is Defendant Officers Kory,

Thornton, Kerawalla and King’s Amended Motion to Quash and Protective Order [#24], which

was referred to the undersigned for disposition on April 29, 2021. On May 21, 2021, the Court

held a hearing on the motion via videoconference, at which counsel for all parties appeared.

After considering Defendant’s motion, Plaintiff’s response [#26], the parties’ Joint Advisory

[#28], the arguments of counsel at the hearing, and the governing law, the Court will deny the

motion.

       This case arises under 42 U.S.C. § 1983 and concerns an incident involving the use of

force by officers of the San Antonio Police Department (“SAPD”). Plaintiff Jose Castro sues

Officers Kimberly Kory, Michael Thornton, Carl Kerawalla, and Shawn King, in their individual

capacities only, for violations of the Fourth Amendment. According to Plaintiff, he was sleeping

in the early morning hours of August 30, 2018, in a parked Enterprise truck he rented to make

deliveries of supplies to various veterinary hospitals located in San Antonio. Plaintiff, who has

only a limited command of the English language, claims he was awakened to the screams, drawn


                                               1
          Case 5:20-cv-01022-XR Document 33 Filed 05/24/21 Page 2 of 6




weapons, and shining lights of Defendants, and believed he was being attacked or robbed, rather

than confronted by police officers. Plaintiff alleges, despite the fact that he committed no crime

and there was no probable cause for his seizure or arrest, he was forcefully removed from his

vehicle, punched and kicked, handcuffed, and pinned to the ground while his vehicle and

personal property were searched by Defendants and a K-9 unit. After being handcuffed for

almost two hours, Plaintiff was released by Defendants without being charged with a crime.

Plaintiff claims he suffered physical injuries to his head, neck, back, face, and wrist and

emotional and mental distress resulting from the incident.          Plaintiff’s Second Amended

Complaint, which is the live pleading in this action, asserts causes of action for excessive force,

unreasonable seizure of his person and property, and failure to intervene/unreasonable

prolonging of the incident.

       Plaintiff issued a subpoena to SAPD, which is not a party to this suit, requesting

documents and electronically stored information (“ESI”) related to Defendants’ personnel files,

prior offenses and investigations involving Defendants regarding the use of force, as well as

SAPD and Texas Commission on Law Enforcement (“TCOLE”) training materials. Defendants

have moved to quash the subpoena as to six document requests.

       Rule 45 provides that a subpoena may be served on a non-party requiring that person to,

among other things, produce designated documents in their possession. Fed. R. Civ. P. 45(a).

Rule 45(d) allows for the filing of a motion to quash such a subpoena. The court must quash or

modify a subpoena that subjects a person to undue burden. Id. at 45(d)(3). Defendants have

moved to quash the subpoena as to six of the requested categories of documents, arguing the

subpoena imposes an undue burden on SAPD and seeks categories of documents that are not




                                                2
          Case 5:20-cv-01022-XR Document 33 Filed 05/24/21 Page 3 of 6




relevant and proportional to the needs of this case and exceed the scope of permissible discovery

under Federal Rule of Civil Procedure 26(b).

       Prior to the hearing, the parties conferred on their dispute as ordered by the Court and

were able to reach a resolution as to the majority of the outstanding issues as follows:

       As to Request No. 9, which seeks Defendants’ employee files, the parties agreed that

Defendants’ files as maintained pursuant to Tex. Loc. Gov’t Code § 143.089(a), i.e., those files

containing record of misconduct resulting in disciplinary action, will be produced. The parties

agreed that Defendants’ files as maintained pursuant to Tex. Loc. Gov’t Code § 143.089(g), i.e.,

those files containing record of allegations of misconduct not resulting in discipline or finding

disciplinary action was taken without just cause, will be produced for in camera inspection by

the Court. As stated on the record at the hearing, the Court will review the § 143.089(g) file for

documents related to the subjects that form the basis of Plaintiff’s complaint (e.g., a pattern of

allegations of misconduct involving the use of force, warrantless searches, probable cause for

arrest, reasonable suspicion, conducting investigations, use of weapons, de-escalation,

detainment, canine searches, use of emergency lights, and communications where there is a

language barrier).

       As to Request No. 11, which seeks any SAPD Form #62-UOF (the form each officer is

required to complete documenting the use of force) completed by Defendants. The parties

agreed that these documents will be produced limited to five years prior to the date of the

incident underlying this suit.

       As to Request No. 21, which seeks documents related to reviews, assessments,

complaints, investigations, reprimands, and disciplinary actions relating to Defendants, the

parties agreed that responsive documents will be produced for in camera inspection by the Court.



                                                 3
          Case 5:20-cv-01022-XR Document 33 Filed 05/24/21 Page 4 of 6




The Court will review the production for documents related to the subjects that form the basis of

Plaintiff’s complaint, as set forth as to Request No. 9.

       As to Request No. 24, which seeks documents relating to TCOLE and other educational

and personal history information for Defendants, the parties agreed Defendants’ Social Security

numbers, address, and telephone number shall be redacted.          Subject to these redactions,

Defendants indicated they have withdrawn their objections.

       The parties were unable to resolve their dispute as to Request Nos. 10 and 27. Request

No. 10 seeks documents involving training, education, and certification of Defendants relating to

the subjects of the use of force, warrantless searches, probable cause for arrest, and reasonable

suspicion. Request No. 27 seeks any and all documents related to the training of Defendants not

previously produced. The Court will order the documents produced (with certain modifications)

and will deny the motion to quash.

       Plaintiff argues that Defendants lack standing to move to quash the subpoena to SAPD, a

third party, because they lack a privacy interest in the documents at issue. Indeed, to have

standing to challenge a third-party subpoena, the party must either have “possession of the

materials subpoenaed” or a “personal right or privilege with respect to the materials

subpoenaed.” Jez v. Dow Chem. Co., 402 F. Supp. 2d 783, 784–85 (S.D. Tex. 2005) (quoting

Brown v. Braddick, 595 F.2d 961, 967 (5th Cir. 1979)). Defendants have neither here. But

discovery from a third party as permitted through a subpoena issued under Rule 45 is subject to

the same general limitations on discovery set forth in Rule 26. Rule 26 requires that discovery

be both “relevant to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26(b)(1). Defendants, even if unable to advance the argument of undue burden

on SAPD’s behalf, may move to quash the subpoena based on the limits imposed by Rule 26(b).



                                                  4
          Case 5:20-cv-01022-XR Document 33 Filed 05/24/21 Page 5 of 6




       Defendants contend that the training materials regarding the use of force within SAPD, as

well as the specific trainings received by Defendants that pertain to the subject matter of

Plaintiff’s suit, are not relevant and proportional to the needs of this case because Plaintiffs have

been sued in their individual capacities alone and the qualified immunity inquiry focuses on an

objective reasonableness standard, not the subjective perspective of the officers. The training

materials may ultimately not be admissible at trial in this case, but the Court rejects Defendants’

argument that the training materials are irrelevant and disproportionate to the Fourth Amendment

issues raised in Plaintiff’s lawsuit. What specific guidance Defendants may have received about

how to conduct themselves in situations like the one at issue in this case and whether the conduct

of Defendants (as alleged by Plaintiff) departed from the standards set forth in the training

materials they received as officers with SAPD are both relevant to the allegations of unlawful

arrest, search, and excessive force at issue and proportional to the needs of this case. See Fed. R.

Civ. P. 26(b).

       The Court will, however, limit the production to 10 years prior to the date of the Court’s

hearing and to training materials related to those topics set forth herein with respect to Request

Nos. 9 and 21. Finally, the Court will only require the production of training materials (whether

in document form or electronic form), not other ESI pertaining to training materials, such as e-

mail correspondence.

       At Defendants’ request, the Court will, by separate order, enter the Western District of

Texas’s standard confidentiality and protective order. Defendants may designate any of the

produced documents as confidential as set forth in the protective order. SAPD will have two

weeks from the date of this Order to produce the documents to the parties.




                                                 5
          Case 5:20-cv-01022-XR Document 33 Filed 05/24/21 Page 6 of 6




       IT IS THEREFORE ORDERED that Defendant Officers Kory, Thornton, Kerawalla

and King’s Amended Motion to Quash and Protective Order [#24] is DENIED. SAPD is to

produce the subpoenaed documents as set forth herein.         The Court will issue a standard

confidentiality and protective order, and an order regarding the documents to be submitted for

the Court’s in camera review will be issued after receipt of said documents.

       SIGNED this 24th day of May, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                6
